Case 8:18-cv-02548-VMC-SPF Document 37-10 Filed 03/25/19 Page 1 of 2 PageID 445



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




 InVue Security Products Inc.,

        Plaintiff,

        v.                                      EXHIBIT 10
 Vanguard Products Group, Inc., d/b/a
 Vanguard Protex Global,

        Defendant.
      Case 8:18-cv-02548-VMC-SPF Document 37-10 Filed 03/25/19 Page 2 of 2 PageID 446




From:                     Lee Grossman <lgrossman@grossmanlegal.com>
Sent:                     Monday, March 18, 2019 1:00 PM
To:                       Tim Williams
Subject:                  RE: call



Before I write the letter, I want to walk through your letter to make sure I address everything.

Lee

From: Tim Williams [mailto:timw@dority‐manning.com]  
Sent: Monday, March 18, 2019 11:59 AM 
To: Lee Grossman <lgrossman@grossmanlegal.com> 
Subject: RE: call 
 
2 PM Central/3 PM Eastern. Still looking for your letter.

Thanks.

Tim F. Williams
Dority & Manning, P.A.
(864) 271-1592
(864) 527-1554 | direct
dority-manning.com
 




From: Lee Grossman [mailto:lgrossman@grossmanlegal.com]
Sent: Monday, March 18, 2019 12:19 PM
To: Tim Williams
Subject: call
 
Tim – are we at 2:00 CDT or 3:00 CDT?

Lee




                                                           1
